
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.78


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Ronald Zazworsky)


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
effective as of January 1, 2004 by and between Ronald Zazworsky ("Employee") and
SOURCECORP, Incorporated, a Delaware corporation, and SOURCECORP Management,
L.P., a Texas limited partnership and indirect wholly owned subsidiary of
SOURCECORP, Incorporated (collectively, the "Company"). This Agreement hereby
supersedes any other employment agreements or understandings, written or oral,
between the Company and Employee.


R E C I T A L S


        The following statements are true and correct:

        As of the date of this Agreement, the Company is engaged primarily in
the document and information management outsourcing solutions business (the
"Business").

        Employee is employed hereunder by the Company in a confidential
relationship wherein Employee, in the course of his employment with the Company,
has and will continue to become familiar with and aware of information as to the
Company's customers, specific manner of doing business, including the processes,
techniques and trade secrets utilized by the Company, and future plans with
respect thereto, all of which has been and will be established and maintained at
great expense to the Company; this information is a trade secret and constitutes
the valuable goodwill of the Company.

        Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:


A G R E E M E N T S


        1.     Employment and Duties.

        (a)   The Company hereby employs Employee as a Division President of the
HealthServe division and Officer of the Company. As such, Employee shall have
responsibilities, duties and authority reasonably accorded to and expected of a
Division President of the Company. Employee hereby accepts this employment upon
the terms and conditions herein contained and, subject to paragraph 1(b), agrees
to devote his working time, attention and efforts to promote and further the
business of the Company.

        (b)   Employee shall not, during the term of his employment hereunder,
be engaged in any other business activity pursued for gain, profit or other
pecuniary advantage except to the extent that such activity (i) does not
interfere with Employee's duties and responsibilities hereunder and (ii) does
not violate paragraph 9 hereof. The foregoing limitations shall not be construed
as prohibiting Employee from making personal investments in such form or manner
as will neither require his services, other than to a minimal extent, in the
operation or affairs of the companies or enterprises in which such investments
are made nor violate the terms of paragraph 9.

        2.     Compensation. For all services rendered by Employee, the Company
shall compensate Employee as follows:

        (a)   Base Salary; Annual Bonus. The base salary payable to Employee
shall be $275,000 per year (effective January 1, 2004), payable on a regular
basis in accordance with the Company's standard payroll procedures but not less
than monthly (pro-rated for any year in which Employee is employed for less than
the full year). On at least an annual basis the Board of Directors (the "Board")
will review Employee's performance and make increases to such base salary if, in
its discretion, any such increase is warranted. It is the Company's intent to
develop a written Incentive Bonus Plan setting forth the criteria under which
Employee and other officers and key employees will be eligible to

--------------------------------------------------------------------------------


receive year-end bonus awards. Employee shall be eligible for a bonus
opportunity of up to 75% of Employee's annual base salary payable in cash and/or
equity of the Company (at the Company's discretion) in accordance with the
Incentive Bonus Plan. The award of any bonus shall be based on the Company's
overall performance and the total performance of the business managed and shall
be payable in various increments based on the performance. The incremental
payments and the Company's targeted performance shall be determined by the Board
or the compensation committee thereof.

        (b)   Other Compensation. Employee shall be entitled to receive
additional benefits and compensation from the Company in such form and to such
extent as specified below:

        (i)    Payment of all premiums for coverage for Employee and Employee's
dependent family members under health, hospitalization, disability, dental and
other insurance plans that the Company may have in effect from time to time.

        (ii)   Reimbursement for all business travel and other out-of-pocket
expenses reasonably incurred by Employee in the performance of his services
pursuant to this Agreement and a $1,000 per month car allowance (determined on a
pre-tax basis). All reimbursable expenses shall be appropriately documented in
reasonable detail by Employee upon submission of any request for reimbursement,
and in a format and manner consistent with the Company's expense reporting
policy.

        (iii)  Four (4) weeks paid vacation for each year during the period of
employment or such greater amount as may be afforded officers and key employees
generally under the Company's policies in effect from time to time (pro-rated
for any year in which Employee is employed for less than the full year).

        (iv)  The Company shall provide Employee with other executive
perquisites as may be available to or deemed appropriate for Employee by the
Board and participation in all other Company-wide employee benefits as available
from time to time.

        (v)   The Company shall reimburse Employee up to $6,000 per year for
expenditures on health, insurance, financial planning or tax planning benefits
(or similar benefits at the discretion of the Company) or club dues selected by
Employee.

        3.     [INTENTIONALLY LEFT BLANK]

        4.     Term; Termination; Rights on Termination. The term of this
Agreement shall begin on the date hereof and continue through December 31, 2004
(the "Term"). This Agreement and Employee's employment may be terminated in any
one of the following ways:

        (a)   Death. The death of Employee shall immediately terminate the
Agreement with no severance compensation due to Employee's estate.

        (b)   Disability. The Company will make efforts to reasonably
accommodate Employee as required by applicable state or federal disability laws.
However, the parties irrebutably presume that, given Employee's position, it
would be an undue hardship to the Company if Employee is absent for more than
three (3) consecutive months. Therefore, if as a result of incapacity due to
physical or mental illness or injury, Employee shall have been absent from his
full-time duties hereunder for three (3) consecutive months, then thirty
(30) days after receiving written notice (which notice may occur before or after
the end of such three (3) month period, but which shall not be effective earlier
than the last day of such three (3) month period), the Company may terminate
Employee's employment hereunder provided Employee is unable to resume his
full-time duties at the conclusion of such notice period. Also, Employee may
terminate his employment hereunder if his health should become impaired to an
extent that makes the continued performance of his duties hereunder hazardous to
his physical or mental health or his life, provided that Employee shall have
furnished the Company with a written

2

--------------------------------------------------------------------------------


statement from a qualified doctor to such effect and provided, further, that at
the Company's request made within thirty (30) days of the date of such written
statement, Employee shall submit to an examination by a doctor selected by the
Company who is reasonably acceptable to Employee or Employee's doctor and such
doctor shall have concurred in the conclusion of Employee's doctor. In the event
this Agreement is terminated as a result of Employee's disability, Employee
shall receive from the Company, in a lump-sum payment due within ten (10) days
of the effective date of termination, the base salary at the rate then in effect
for twelve months.

        (c)   Good Cause. The Company may terminate the Agreement five (5) days
after written notice to Employee for good cause, which shall be: (i) Employee's
breach of this Agreement; (ii) Employee's negligence in the performance or
nonperformance (continuing for five (5) days after receipt of the written
notice) of any of Employee's material duties and responsibilities hereunder;
(iii) Employee's dishonesty, fraud or misconduct with respect to the business or
affairs of the Company that adversely affects the operations or reputation of
the Company; (iv) Employee's conviction of a felony crime; or (v) chronic
alcohol abuse or illegal drug abuse by Employee. In the event of a termination
for good cause, as enumerated above, Employee shall have no right to any
severance compensation.

        (d)   Without Cause. At any time after the commencement of employment,
the Company may, without cause, terminate this Agreement and Employee's
employment, effective ten (10) days after written notice is provided to
Employee. At the Company's election, Employee may be required to serve all or
part of such ten days in an inactive or reduced capacity. Employee may only be
terminated without cause by the Company during the Term hereof if such
termination is approved by the Board of Directors of the Company. Should
Employee be terminated by the Company without cause, Employee shall receive from
the Company, in a lump-sum payment due on the effective date of termination,
twelve times Employee's then monthly base salary.

        (e)   Change in Control. Refer to paragraph 20 below.

        (f)    Termination by Employee for Good Reason. Employee may terminate
his employment hereunder for "Good Reason." As used herein, "Good Reason" shall
mean the continuance of any of the following after fifteen (15) days' prior
written notice by Employee to the Company, specifying the basis for such
Employee's having Good Reason to terminate this Agreement:

        (i)    Employee's removal from, or failure to be reappointed or
reelected to, Employee's position under this Agreement, except as contemplated
by paragraphs 4(a), (b), (c) and (e); or

        (ii)   Any other material breach of this Agreement by the Company that
is not cured within the fifteen (15) day time period set forth in paragraph 4(f)
above, including the failure to pay Employee on a timely basis the amounts to
which he is entitled under this Agreement.

In the event of any dispute with respect to the termination by the Employee for
Good Reason, such dispute shall be resolved pursuant to the provisions of
paragraph 16 below. In the event that it is determined that Good Reason did
exist, the Company shall pay all amounts and damages to which Employee may be
entitled as a result of such breach, including interest thereon and all
reasonable legal fees and expenses and other costs incurred by Employee to
enforce his rights hereunder. Should Employee terminate his employment for Good
Reason, Employee shall receive from the Company, in a lump-sum payment due on
the effective date of termination, twelve times Employee's then monthly base
salary.

        (g)   Termination by Employee Without Cause. If Employee resigns or
otherwise terminates his employment without Good Reason pursuant to
paragraph 4(f), Employee shall receive no severance compensation.

Upon termination of this Agreement for any reason provided in clauses
(a) through (g) above, Employee shall be entitled to receive all compensation
earned and all benefits and reimbursements

3

--------------------------------------------------------------------------------


vested or due through the effective date of termination. Additional compensation
subsequent to termination, if any, will be due and payable to Employee only to
the extent and in the manner expressly provided above or in paragraph 16. All
other rights and obligations of the Company and Employee under this Agreement
shall cease as of the effective date of termination, except that the Company's
obligations under paragraph 10 herein and Employee's obligations under
paragraphs 5, 6, 7, 8, 9 and 11 herein shall survive such termination in
accordance with their terms.

        5.     Return of Company Property. All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists and other
property delivered to or compiled by Employee by or on behalf of the Company
(including the Company's subsidiaries) or their representatives, vendors or
customers which pertain to the business of the Company (including the Company's
subsidiaries) shall be and remain the property of the Company, as the case may
be, and be subject at all times to their discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company (including the Company's subsidiaries) that is collected by Employee
shall be delivered promptly to the Company without request by it upon
termination of Employee's employment.

        6.     Inventions. Employee shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Employee, solely or jointly with another, during the period of employment or
within one (1) year thereafter, and which are directly related to the business
or activities of the Company (including the Company's subsidiaries) and that
Employee conceives as a result of his employment by the Company. Employee hereby
assigns and agrees to assign all his interests therein to the Company or its
nominee. Whenever requested to do so by the Company, Employee shall execute any
and all applications, assignments or other instruments that the Company shall
deem necessary to apply for and obtain letters patent of the United States or
any foreign country or to otherwise protect the Company's interest therein.

        7.     Trade Secrets. Employee agrees that he will not, during or after
the term of this Agreement with the Company, disclose the specific terms of the
Company's (including the Company's subsidiaries) relationships or agreements
with their respective significant vendors or customers or any other significant
and material trade secret of the Company (including the Company's subsidiaries),
whether in existence or proposed, to any person, firm, partnership, corporation
or business for any reason or purpose whatsoever.

        8.     Disclosure of Information. Employee agrees that for a period of
three (3) years after the date hereof or during the Term of this Agreement and
for a period of three (3) years thereafter, whichever is longer, without the
prior written consent of the Company, Employee shall not, directly or
indirectly, through any form of ownership, in any individual or representative
or affiliated capacity whatsoever, except as may be required by law, reveal,
divulge, disclose or communicate to any person, firm, association, corporation
or other entity in any manner whatsoever information of any kind, nature or
description concerning: (i) the names of any prior or present suppliers or
customers with respect to the Business, (ii) the prices for products or services
with respect to the Business, (iii) the names of personnel with respect to the
Business, (iv) the manner of operation with respect to the Business, (v) the
plans, trade secrets, or other data of any kind, nature or description, whether
tangible or intangible, with respect to the Business, or (vi) any other
financial, statistical or other information regarding the business acquired by
the Company that the Company designates or treats as confidential or
proprietary. The agreements set forth herein shall not apply to any information
that at the time of disclosure or thereafter is generally available to and known
by the public (other than as a result of a disclosure directly or indirectly by
Employee in violation of this Agreement). Without regard to whether any or all
of the foregoing matters would be deemed confidential, material or important,
the parties hereto stipulate that as between them, the same are important,
material and confidential and gravely affect the effective and successful
conduct of the Business and its goodwill.

4

--------------------------------------------------------------------------------


        9.     Noncompetition. (a) Employee agrees that during the Term of this
Agreement and, upon termination of Employee's employment by the Company for a
period of three (3) years thereafter, he shall not:

        (i)    Call upon, solicit, divert, take away or attempt to call upon,
solicit, divert or take away any existing (or those existing within one (1) year
prior to that time) customers, suppliers, businesses, or accounts of the Company
(including the subsidiaries thereof) in connection with any business
substantially similar to the Business;

        (ii)   call upon, hire, attempt to hire, contact or solicit with respect
to hiring (for Employee or on behalf of another) any person who is, at that
time, or who has been within one (1) year prior to that time, an employee of the
Company (including the subsidiaries thereof) in a managerial or sales capacity,
provided that Employee shall be permitted to call upon and hire any member of
his immediate family;

        (iii)  Lend credit, money or reputation for the purpose of establishing
or operating a business substantially similar to the Business in the territory
defined as 100 miles in and around the Company's and its affiliates' operations
(the "Territory");

        (iv)  Do any act that Employee knew or reasonably should have known
might directly injure the Company in any material respect or that might divert
customers, suppliers or employees from the Business; and

        (v)   Without limiting the generality of the foregoing provisions,
conduct a business substantially similar to the Business under the name
"SOURCECORP, Incorporated" or any other trade names, trademarks or service marks
heretofore used by the Company or its affiliates.

        In the course of Employee's employment with the Company, Employee will
become exposed to certain of the Company's confidential information and business
relationships, which the above covenants are designed to protect. The covenants
in subsections (i) through (v) are intended to restrict Employee from competing
in any manner with the Company or the Business in the activities that have
heretofore been carried on by the Company or its affiliates. The obligations set
forth in subsections (i) through (v) above shall apply to actions by Employee,
through any form of ownership, and whether as principal, officer, director,
agent, employee, employer, consultant, stockholder or holder of any equity
security (beneficially or as trustee of any trust), lender, partner, joint
venturer or in any other individual or representative or affiliated capacity
whatsoever. However, none of the foregoing shall prevent Employee from being the
holder of up to 5.0% in the aggregate of any class of securities of any
corporation engaged in the activities described in subsection (i) through
(v) above, provided that such securities are listed on a national securities
exchange or reported on the Nasdaq National Market.

        10.   Indemnification. In the event Employee is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Employee), by reason of the fact that he is or was performing services
under this Agreement, then the Company shall indemnify Employee against all
expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement, as actually and reasonably incurred by Employee in connection
therewith. In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys'
fees of such separate counsel. Further, while Employee is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Employee shall not be held liable to the Company for errors or omissions made in
good faith where Employee has not exhibited negligence or performed criminal and
fraudulent acts which damage the business of the Company.

5

--------------------------------------------------------------------------------


        11.   No Prior Agreements. Employee hereby represents and warrants to
the Company that the execution of this Agreement by Employee and his employment
by the Company and the performance of his duties hereunder will not violate or
be a breach of any agreement with a former employer, client or any other person
or entity. Further, Employee agrees to indemnify the Company for any claim,
including, but not limited to, attorneys' fees and expenses of investigation, by
any such third party that such third party may now have or may hereafter come to
have against the Company based upon or arising out of any non-competition
agreement, invention or secrecy agreement between Employee and such third party
which was in existence as of the date of this Agreement.

        12.   Assignment; Binding Effect. Employee understands that he has been
selected for employment by the Company on the basis of his personal
qualifications, experience and skills. Employee agrees, therefore, he cannot
assign all or any portion of his performance under this Agreement and the
Company agrees not to assign all or any portion of its obligations under this
Agreement (other than to a successor as a result of a Change in Control).
Subject to the preceding, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective heirs,
legal representatives, successors and assigns.

        13.   Complete Agreement. This Agreement is not a promise of future
employment. Employee has no oral representations, understandings or agreements
with the Company or any of its officers, directors or representatives covering
the same subject matter as this Agreement. This written Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Employee and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements. Notwithstanding the foregoing, Employee acknowledges
the existence of the Company's employee handbook and related acknowledgment and
understands that to the extent there is a direct conflict between those and this
Agreement, the provisions of this Agreement shall govern with respect to any
such conflicting provisions. This Agreement may not be later modified except by
a further writing signed by a duly authorized officer of the Company and
Employee, and no term of this Agreement may be waived except by writing signed
by the party waiving the benefit of such term.

        14.   Notice. Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

To the Company:   SOURCECORP, Incorporated
3232 McKinney Avenue
Suite 1000
Dallas, Texas 75204
Attn: President
with a copy to:
 
SOURCECORP, Incorporated
3232 McKinney Avenue
Suite 1000
Dallas, Texas 75204
Attn: General Counsel
with a copy to:
 
Locke Liddell & Sapp
2200 Ross Avenue
Suite 2200
Dallas, Texas 75201
Attn: Charles C. Reeder, Esq.
To Employee:
 
Ronald Zazworsky
456 Ivy Park Lane
Atlanta, Georgia 30342

6

--------------------------------------------------------------------------------

Notice shall be deemed given and effective three (3) days after the deposit in
the United States mail of a writing addressed as above and sent first class
mail, certified, return receipt requested, or when actually received, whichever
is earlier. Either party may change the address for notice by notifying the
other party of such change in accordance with this paragraph 14.

        15.   Severability; Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative. The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.

        16.   Arbitration. Any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three (3) arbitrators in Dallas, Texas,
in accordance with the rules of the American Arbitration Association then in
effect. The arbitrators shall not have the authority to add to, detract from, or
modify any provision hereof nor to award punitive damages to any injured party.
The arbitrators shall have the authority to order back-pay, severance
compensation, vesting of options (or cash compensation in lieu of vesting of
options), reimbursement of costs, including those incurred to enforce this
Agreement, and interest thereon in the event the arbitrators determine that
Employee was terminated without disability or good cause, as defined in
paragraphs 4(b) and 4(c), respectively, or that the Company has otherwise
materially breached this Agreement. A decision by a majority of the arbitration
panel shall be final and binding. Judgment may be entered on the arbitrators'
award in any court having jurisdiction. The costs of any arbitration proceeding
shall be borne by the party or parties not prevailing in such proceeding as
determined by the arbitrators.

        17.   Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Texas.

        18.   Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument.

        19.   Attorneys' Fees. In the event of any litigation or arbitration
arising under or in connection with this Agreement, the prevailing party shall
be entitled to reasonable attorneys' fees as determined by the court or
arbitration panel, as the case may be. Each party to this Agreement represents
and warrants that it has been represented by counsel in the negotiation and
execution of this Agreement, including without limitation the provisions set
forth in this paragraph 19.

        20.   Change in Control.

        (a)   Unless he elects to terminate this Agreement pursuant to
(c) below, Employee understands and acknowledges that the Company may be merged
or consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder.

        (b)   In the event of a pending Change in Control wherein the Employee
has not received written notice at least fifteen (15) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Company's business
and/or assets that such successor is willing as of the closing to assume and
agree to perform the Company's obligations under this Agreement in the same
manner and to the same extent that the Company is hereby required to perform,
such Change in Control shall be deemed to be a termination of this Agreement by
the Company and the amount of the lump-sum severance payment due to Employee
shall be 1.72 times the sum of Employee's annual salary plus maximum annual
bonus opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of paragraph 9 shall not apply whatsoever. Payment
shall be made either at closing of the transaction if

7

--------------------------------------------------------------------------------


notice is served at least five (5) days before closing or within ten (10) days
of Employee's written notice.

        (c)   In any Change in Control situation in which Employee has received
written notice from the successor to the Company that such pending successor is
willing to assume the Company's obligations hereunder or Employee receives
notice after (or within fifteen (15) business days prior to) the Change in
Control that Employee is being terminated, Employee may nonetheless, at his sole
discretion, elect to terminate this Agreement by providing written notice to the
Company at any time prior to closing of the transaction and up to two (2) years
after the closing of the transaction giving rise to the Change in Control. In
such case, the amount of the lump-sum severance payment due to Employee shall be
1.72 times the sum of Employee's annual salary plus maximum annual bonus
opportunity in effect immediately prior to the Change in Control and the
non-competition provisions of paragraph 9 shall all apply. Payment shall be made
either at closing if notice is served at least five (5) days before closing or
within ten (10) days of written notice by Employee.

        (d)   For purposes of applying paragraph 4 under the circumstances
described in (b) and (c) above, the effective date of termination will be the
later of the closing date of the transaction giving rise to the Change in
Control or Employee's notice as described above, and all compensation,
reimbursements and lump-sum payments due Employee must be paid in full by the
Company at such time. Further, Employee will be given sufficient time in order
to comply with then Securities and Exchange Commission's regulations to elect
whether to exercise and sell all or any of his vested options to purchase Common
Stock of the Company, including any options with accelerated vesting under the
provisions of the Company's stock option or similar plan, as amended or any
warrants, such that he may convert the options or warrants to shares of Common
Stock of the Company at or prior to the closing of the transaction giving rise
to the Change in Control, if he so desires.

        (e)   A "Change in Control" shall be deemed to have occurred if:

        (i)    any person, other than the Company or an employee benefit plan of
the Company, acquires directly or indirectly the Beneficial Ownership (as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended) of
any voting security of the Company and immediately after such acquisition such
person is, directly or indirectly, the Beneficial Owner of voting securities
representing 30% or more of the total voting power of all of the
then-outstanding voting securities of the Company;

        (ii)   the individuals (A) who, as of the closing date of the Company's
initial public offering, constitute the Board of Directors of the Company (the
"Original Directors") or (B) who thereafter are elected to the Board of
Directors of the Company and whose election, or nomination for election, to the
Board of Directors of the Company was approved by a vote of at least two-thirds
(2/3) of the Original Directors then still in office (such directors becoming
"Additional Original Directors" immediately following their election) or (C) who
are elected to the Board of Directors of the Company and whose election, or
nomination for election, to the Board of Directors of the Company was approved
by a vote of at least two-thirds (2/3) of the Original Directors and Additional
Original Directors then still in office (such directors also becoming
"Additional Original Directors" immediately following their election), cease for
any reason to constitute a majority of the members of the Board of Directors of
the Company;

        (iii)  the consummation of a merger, consolidation, recapitalization or
reorganization of the Company, a reverse stock split of outstanding voting
securities of the Company, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being Beneficially Owned by the holders of at least 75% of
outstanding voting securities of the Company immediately

8

--------------------------------------------------------------------------------




prior to the transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction; or

        (iv)  the consummation of a plan of complete liquidation of the Company
or an agreement for the sale or disposition by the Company of all or a
substantial portion of the Company's assets (i.e., 50% or more of the total
assets of the Company (including the Company's subsidiaries)).

        (f)    If any portion of the severance benefits, Change in Control
benefits or any other payment under this Agreement, or under any other agreement
with, or plan of the Company, including but not limited to stock options,
warrants and other long-term incentives (in the aggregate "Total Payments")
would be subject to the excise tax imposed by Section 4999 of the Code, as
amended (or any similar tax that may hereafter be imposed) or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then Employee shall be entitled to receive from the Company an
additional payment (the "Gross-up Payment") in an amount such that the net
amount of Total Payments and Gross-up Payment retained by the Employee, after
the calculation and deduction of all Excise Tax on the Total Payments and all
federal, state and local income tax, employment tax and Excise Tax on the
Gross-up Payment, shall be equal to the Total Payments.

        For purposes of this paragraph Employee's applicable Federal, state and
local taxes shall be computed at the maximum marginal rates, taking into account
the effect of any loss of personal exemptions resulting from receipt of the
Gross-Up Payment.

        All determinations required to be made under this paragraph 20,
including whether a Gross-Up Payment is required under this paragraph, and the
assumptions to be used in determining the Gross-Up Payment, shall be made by the
Company's current independent accounting firm, or such other firm as the Company
may designate in writing prior to a Change in Control (the "Accounting Firm"),
which shall provide detailed supporting calculations both to the Company and
Employee within twenty business days of the receipt of notice from Employee that
there will likely be a Change in Control, or such earlier time as is requested
by the Company. In the event that the Accounting Firm is serving as accountant
or auditor for the party effecting the Change in Control or is otherwise
unavailable, Employee (together with all other employees with comparable
appointment rights in their respective employment agreements such that all such
employees may collectively select a single accounting firm) may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm with respect to
such determinations described above shall be borne solely by the Company.

        Employee agrees (unless requested otherwise by the Company) to use
reasonable efforts to contest in good faith any subsequent determination by the
Internal Revenue Service that Employee owes an amount of Excise Tax greater than
the amount determined pursuant to this paragraph; provided, that Employee shall
be entitled to reimbursement by the Company (on an after tax basis) of all fees
and expenses reasonably incurred by Employee in contesting such determination.
In the event the Internal Revenue Service or any court of competent jurisdiction
determines that Employee owes an amount of Excise Tax that is greater than the
amount previously taken into account and paid under this Agreement (such
additional Excise Tax being the "Additional Excise Tax"), the Company shall
promptly pay to Employee the amount of such shortfall. In the case of any
payment that the Company is required to make to Employee pursuant to the
preceding sentence (a "Later Payment"), the Company shall also pay to Employee
an additional amount such that after payment by Employee of all of Employee's
applicable Federal, state and local taxes, including any interest and penalties
assessed by any taxing authority, on the Later Payment, Employee will retain
from the Later Payment an amount equal to the Additional Excise Tax, which
Employee shall use to pay the Additional Excise Tax.

[Balance of page intentionally left blank]

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    SOURCECORP, Incorporated
 
 
By:
 
/s/ Ed H. Bowman, Jr.

--------------------------------------------------------------------------------

    Title:   President and CEO
 
 
SOURCECORP Management, L.P.
 
 
By:
 
SRCP Management, Inc.,
General Partner
 
 
 
 
By:
 
/s/ Thomas C. Walker

--------------------------------------------------------------------------------

        Title:   Vice President
 
 
EMPLOYEE:
 
 
/s/ Ronald Zazworsky

--------------------------------------------------------------------------------

RONALD ZAZWORSKY

10

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (Ronald Zazworsky)
R E C I T A L S
A G R E E M E N T S
